Citation Nr: 0920366	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-34 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1966 to March 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a decision dated in July 2008, the Board, inter alia, 
denied the Veteran's claim for service connection for a skin 
disorder, and the Veteran appealed.  By a February 2009 
Order, the Court of Appeals for Veterans Claims granted the 
parties' Joint Motion for Remand, vacated that part of the 
Board's July 2008 decision that denied service connection for 
a skin disorder, and remanded the matter for compliance with 
the instructions in the Joint Motion.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he has 
onychomycosis of the toenails which is shown by competent 
medical evidence to be related to symptoms he experienced in 
service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the 
toenails have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the Veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The Veteran contends that he developed skin rash on his feet 
in service after spending the night in a rice paddy in which 
a fuel pipeline had ruptured, leaking fuel into the water.  
He reports that he experienced a burning sensation and 
developed extensive blistering on his feet and ankles, for 
which he sought treatment on only one occasion.  He contends 
that the rash continued throughout his enlistment and for up 
to four years after separation.  He also contends that his 
toenails began to thicken during this time and that the 
condition has worsened progressively since then. 

Official records confirm that pipelines were destroyed during 
an attack.  

Service treatment records indicate that the Veteran sought 
medical treatment for a rash over his legs and groin in May 
1966.  He was treated for scabies and his condition was found 
to be improved one week later.  The Veteran did not report 
any chronic skin rashes or foot disorders during his February 
1969 separation physical examination, and his skin and feet 
were found to be normal.  On the Medical History portion of 
the examination, the Veteran answered "no" to having skin 
or foot problems.  

The Veteran was afforded a VA examination of his feet in 
December 2003.  He described the skin rash he contracted in 
service and stated that, while the skin symptoms had 
eventually disappeared, his toenail disorder had worsened 
since that time.  He reported that he had not sought 
treatment for the condition after service, but continued to 
treat it himself.  On examination, the skin of the feet was 
normal with no scarring.  There was very slight superficial 
disclamation between the fourth and fifth toes bilaterally, 
but there was no evidence of tinea pedis.  The examiner noted 
that all of his toes are thickened to a marked degree and 
almost appeared as talons.  The skin between the toes was 
quiescent, with no evidence of past or present inflammation.  
The examiner diagnosed onychomycosis of the toenails and 
opined that the condition is more likely than not caused by 
the "extensive untreated tinea pedis which was incurred in 
the line of duty." 

Establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
Board cannot reject, or find nonprobative, lay evidence 
simply because it is not accompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( 
Fed. Cir. 2006).  The Veteran is competent to testify as to 
the symptoms he has experienced which are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  His statements establish that a skin disorder of the 
feet began in service and has continued to the present.  
However, the separation examination and contemporaneous 
medical history noted normal clinical evaluations of the skin 
and feet.  The VA examination is competent medical evidence 
that he has a current disability which is etiologically 
related to his in-service symptoms.  All the elements of a 
service connection claim are present.  The Board finds the 
evidence is in equipoise.  Accordingly, the Veteran's claim 
for service connection for onychomycosis of the toenails is 
granted.  

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

Service connection for onychomycosis of the toenails is 
granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


